Citation Nr: 1808044	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service-connection for PTSD. 

2.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service-connection for a low back disability.  

3.  Entitlement to service-connection for left ear hearing loss. 

4.  Entitlement to service-connection for a low back condition to include as secondary to diabetes and diabetic neuropathy. 

5.  Entitlement to a compensable hypertension rating. 

6.  Entitlement to service-connection for asthma.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to service-connection for an acquired psychiatric disability to include PTSD, depression, and dysthymic disorder.  

9.  Entitlement to a rating in excess of 20 percent for right upper extremity diabetic neuropathy.  

10.  Entitlement to a rating in excess of 20 percent for left upper extremity diabetic neuropathy.

11.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy. 

12.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Oliver Jahizl, Esq., Social Services Advocates 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, September 2014, and July 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran presented sworn testimony at a hearing before the undersigned in May 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of service-connection for asthma and a low back disorder, as well as the increased neuropathy and hypertension ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was denied service connection for a psychiatric disability in an October 2005 rating decision and for a low back condition in a July 2006 rating decision and the Veteran ultimately did not perfect his appeal with respect to those rating decisions.

2.  The evidence associated with the record subsequent to the October 2006 and July 2006 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims.  

3.  The Veteran's left ear hearing loss had its onset in service. 

4.  The Veteran's acquired psychiatric disability to include PTSD, depression, and dysthymic disorder is related to his service.  

5.  The Veteran has been precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities for the entire period on appeal.  

CONCLUSIONS OF LAW

1.  The October 2005 and July 2006 rating decisions that denied service-connection are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen claims of entitlement to service connection for an acquired psychiatric condition and a low back condition.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service-connection for left ear hearing loss have been met.
38 U.S.C. §§ 1110, 1131, 5107 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

4.  The criteria for service-connection for an acquired psychiatric disability to include PTSD, depression, and dysthymic disorder have been met.  
38 U.S.C. §§ 1110, 1131, 5107 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

5.  The criteria for an award of TDIU have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE 

The Board finds that the Veteran has presented new and material evidence so as to reopen his previously denied claims by introducing evidence linking his psychiatric disability and low back condition to service.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement ("NOD") with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, the record shows that the Veteran failed to perfect his appeal with respect to the October 2005 and July 2006 rating decisions.  Thus, the rating decisions became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. 
§ 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claims should be reopened.  The Veteran's claims were initially denied on the basis that there was inadequate evidence connecting the Veteran's conditions to his service. 

Pertinent evidence received since the rating decisions includes the Veteran's hearing testimony indicating his back condition may be aggravated by his service-connected neuropathy and a positive nexus opinion linking his psychiatric disability to his military service.  

The Board finds that this evidence is new and material.  The evidence is "new" because it was not of record at the time of the previous rating decision, and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim, (i.e., the link between Veteran's present medical conditions and the Veteran's service) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claims of entitlement to service connection for a low back condition and an acquired psychiatric condition is warranted.  

II.  ENTITLEMENT TO SERVICE-CONNECTION FOR LEFT EAR HEARING LOSS 

The Board grants entitlement to service-connection for left ear hearing loss as the most probative evidence of record indicates that the Veteran's hearing loss had its onset in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no dispute that the Veteran has hearing loss as contemplated by VA regulations.  Rather, the issue has been whether this hearing loss has been related to service.  In that regard, the Veteran testified at his hearing that he first started having hearing problems while in service.  The Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Board considers the Veteran competent regarding the onset of his hearing loss, the Board also grants entitlement to service-connection for this disability.  

III.  ENTITLEMENT TO SERVICE-CONNECTION FOR AND ACQUIRED PSYCHIATRIC DISABILITY TO INCLUDE DEPRESSION AND PTSD.  

The Board grants entitlement to an acquired psychiatric disability to include depression and PTSD as the evidence of record is equipoise as to whether the Veteran's mental health problems are related to his military service.  While the Board notes that there has been difficulty in corroborating the Veteran's stressor of witnessing the deaths of fellow service members while on board his ship, the Board still finds the medical evidence from the VA Vet Center probative and competent with respect to the larger issue of whether the Veteran's psychiatric problems are due to his service.  The Board finds the VA examination equally probative and competent.  As the two opinions essentially disagree as to whether the Veteran's disability is related to his service the Board will resolve reasonable doubt in favor of the Veteran and grant entitlement to service-connection.  

IV.  ENTITLEMENT TO A TOTAL DISABILITY RATING BASED ON INDIVIDUAL UNEMPLOYABILITY DUE TO SERVICE-CONNECTED DISABILITIES (TDIU).  

The Board grants entitlement to TDIU for the entire period on appeal as the evidence of record shows that the Veteran has been precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the entire period on appeal the Veteran has been rated at least 60 percent due to his diabetes and related conditions.  Therefore, the schedular criteria for an award of TDIU have been met throughout the appeal period.

With the schedular criteria met, the Board turns to deciding whether the Veteran's disabilities preclude him from securing or following a substantially gainful occupation.  In that regard the Board notes that the VA has previously found that the Veteran's psychiatric problems, knee condition, and back condition preclude employment.  This was by way of a September 2001 rating decision which granted entitlement to a non-service-connected pension.  As the Veteran is now service-connected for his psychiatric disability the Board considers the previous occupational impact finding to be highly useful.  Further the Board notes that the Veteran's occupational prospects have been further negatively impacted by his diabetes and the related neuropathies and other diabetic complications.  In essence, if the Veteran's depression and physical pain prevented him from working in 2001 based on his education and experience, it would be strange if that same depression and further physical disabilities did not prevent him from working now.  Accordingly, the Board grants entitlement to TDIU for the entire period on appeal. 


ORDER

The previously denied claims of entitlement to service-connection for an acquired psychiatric disability and for a low back condition are reopened. 

Entitlement to service-connection for left ear hearing loss is granted. 

Entitlement to service-connection for an acquired psychiatric disability to include PTSD, depression, and dysthymic disorder is granted. 

Entitlement to TDIU for the entire period on appeal is granted.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board must remand the Veteran's neuropathy claims and his hypertension claim as the record indicates that the Veteran's disability has worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  At his hearing the Veteran testified to experiencing greater pain and physical impact of his neuropathies.  The Veteran has also indicated that his lower extremity neuropathy now requires him to use braces.  As these developments are removed from the Veteran's most recent VA examination, a remand is necessary to obtain a new examination that accounts for the worsening. 

A remand is also necessary for the Veteran's service-connection claim for his back condition to determine whether this condition may be secondary to his diabetic neuropathy.  In the course of his hearing the Veteran testified that his neuropathic pain radiates to his back.  As the Board is without medical expertise to determine whether this is related to any of the Veteran's presently service-connected disabilities, the Board finds that a remand is necessary for a medical opinion and VA examination.  

Finally, a remand is necessary to ascertain whether the asthma reported by the Veteran is related to his military service or otherwise caused or aggravated by his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the conditions on appeal.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his medical conditions or in-service circumstances.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature and etiology of the service-connection conditions addressed in the remand, as well as updated examinations to address the current severity and occupational impact of the Veteran's neuropathies and hypertension.  

Any examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions must be provided.  

The appropriate examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

First diagnose any low back and asthma disorders, then opine as to:

(a)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service.  Please note the Veteran's in-service back pain complaints.  

(b)  If not directly related to service on the basis of question (a) is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  Please note Veteran's report that his neuropathic pain radiates to his back.  

(c)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease.  Please note the Veteran's report that his neuropathic pain radiates to his back.  

In answering all questions (a) to (c), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


